Case 1:14-cr-10163-NMG Document 521 Filed 04/21/20 Page 1 of 3
Case 1:14-cr-10163-NMG Document 521 Filed 04/21/20 Page 2 of 3
         Case 1:14-cr-10163-NMG Document 521 Filed 04/21/20 Page 3 of 3



                                    ORDER

     For the foregoing reasons, with respect to Boyer's motion

under 28 U.S.C.     §   2255 (Docket Entry No. 459), a certificate of

appealability is hereby ISSUED.

So ordered.




                                            Nathaniel M. Gorton
                                            United States District Judge

Dated:    Apri12/, 2020




                                     -3-
